Case 1:20-cv-00157-TFM-N Document 21 Filed 03/02/21 Page 1 of 1                      PageID #: 85




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 MARCUS D. MCQUEEN, # 177303,                   )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )    CIV. ACT. NO. 1:20-cv-157-TFM-N
                                                )
 DEXTER D. WRIGHT, et al.,                      )
                                                )
        Defendants.                             )

                         MEMORANDUM OPINION AND ORDER

       On February 5, 2021, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice under 28 U.S.C. § 1915(g). See Doc. 18.

A pleading was filed on March 1, 2021 that seems to indicate no objections but then requests the

Court look further into Plaintiff’s cases. See Doc. 20. Regardless whether the Plaintiff objects,

the Court finds nothing in the document which changes the underlying analysis articulated by the

Magistrate Judge.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation (Doc. 18) is ADOPTED as the

opinion of the Court. Accordingly, this action is DISMISSED without prejudice, prior to

service of process, pursuant to 28 U.S.C. § 1915(g) and the motions to amend (Docs. 11, 12) are

DENIED.

       Final judgment pursuant to Fed. R. Civ. P. 58 will issue separately.

       DONE and ORDERED this 2nd day of March, 2021.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE
                                           Page 1 of 1
